                                          Case 5:20-cv-07974-BLF Document 94 Filed 09/03/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RIGOBERTO SARAMIENTO, et al.,                     Case No. 20-cv-07974-BLF (SVK)
                                   8                    Plaintiffs,                        ORDER FOLLOWING SEPTEMBER 3,
                                                                                           2021 STATUS CONFERENCE RE
                                   9             v.                                        PLAINTIFFS’ MOTION FOR
                                                                                           EXTENSION OF TIME TO RESPOND
                                  10     FRESH HARVEST, INC., et al.,                      TO DEFENDANTS’ MOTION RE
                                                                                           CLASS COMMUNICATIONS
                                  11                    Defendants.
                                                                                           Re: Dkt. No. 88, 91
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 25, 2021, Defendants Fresh Harvest and SMD Logistics filed a motion

                                  15   regarding communications between Plaintiffs’ counsel and prospective class members. Dkt. 88

                                  16   (the “Motion”). Judge Freeman referred the Motion to the undersigned. Dkt. 89. Plaintiffs’

                                  17   opposition to the Motion is currently due September 8, 2021, the moving Defendants’ reply is due

                                  18   September 15, 2021, and a hearing is scheduled for September 22, 2021. See Dkt. 90.

                                  19          On August 30, 2021, Plaintiffs filed a motion seeking an extension of time to respond to

                                  20   the Motion, to allow them an opportunity to conduct discovery and accommodate other deadlines

                                  21   in the case. Dkt. 91. Because of the relief sought, the Court held a status conference by Zoom on

                                  22   September 3, 2021. See Dkt. 92. As discussed at the status conference, in consideration of the

                                  23   current briefing before the Court and arguments of counsel, the Court ORDERS as follows:

                                  24              1. By September 10, 2021, Defendants must produce any documents in the

                                  25                  possession of any Defendant or defense counsel that corroborate statements in the

                                  26                  declarations submitted in support of the Motion.

                                  27              2. By close of business today, September 3, 2021, Plaintiffs must file a notice

                                  28                  stating which of the following options they select for briefing and hearing on the
                                       Case 5:20-cv-07974-BLF Document 94 Filed 09/03/21 Page 2 of 3




                                   1           Motion:

                                   2               a. Option 1: Plaintiffs’ opposition due September 15, 2021; reply due

                                   3                   September 22, 2021; hearing on September 29, 2021 at 9:30 a.m.; or

                                   4               b. Option 2: Parties to meet and confer on an extended briefing schedule with

                                   5                   a hearing on December 16, 2021 or January 6, 2022. Any briefing schedule

                                   6                   must set a deadline for the reply brief at least 7 days before the hearing.

                                   7        3. If and only if Plaintiffs select Option 2, the following apply:

                                   8               a. By September 10, 2021, Plaintiffs may serve requests for production of

                                   9                   communications between Defendants and/or defense counsel and

                                  10                   prospective class members.

                                  11               b. By September 24, 2021, Defendants must serve responses and produce

                                  12                   documents in response to Plaintiffs’ document requests.
Northern District of California
 United States District Court




                                  13               c. Any depositions of persons who submitted declarations in support of the

                                  14                   Motion will take place the week of November 8, 2021. The depositions

                                  15                   may proceed by video.

                                  16               d. All initial communications between counsel for any party and any

                                  17                   prospective class member in the period before the Court decides the Motion

                                  18                   must comply with the following guidelines:

                                  19                        i. Counsel will not promise any results from this litigation.

                                  20                       ii. Counsel will terminate the conversation with any prospective class

                                  21                           member who indicates he or she is not interested in speaking with

                                  22                           counsel and will not contact that person again.
                                                          iii. Counsel will provide a brief and neutral description of the claims
                                  23
                                                               made in the case, including a statement that Defendants deny the
                                  24
                                                               claims. The language of this case description is to be the subject of
                                  25
                                                               a good faith meet and confer between the parties. This provision in
                                  26
                                                               no way limits what else counsel may say to the prospective class
                                  27
                                                               member.
                                  28
                                                                                  2
                                          Case 5:20-cv-07974-BLF Document 94 Filed 09/03/21 Page 3 of 3




                                   1                          iv. Counsel must state that the prospective class member may contact

                                   2                              the other side. In communications by defense counsel, the

                                   3                              prospective class member must be provided with contact

                                   4                              information for Plaintiffs’ counsel.

                                   5                       These guidelines are provided to address the allegations as referenced in the

                                   6                       declarations filed in support of the Motion. Dkt. 88-2. Plaintiffs deny and

                                   7                       disclaim all such allegations of inappropriate conduct. Consequently, the

                                   8                       guidelines are provided solely to allow sufficient time for Plaintiffs to

                                   9                       conduct requested discovery (Dkt. 91) on the timeline set forth in Option 2

                                  10                       above. As stated on the record at the hearing, the guidelines apply to all

                                  11                       counsel for all initial communications with putative class members during

                                  12                       the pendency of the Motion, and Plaintiffs’ adoption of the guidelines is
Northern District of California
 United States District Court




                                  13                       neither a validation nor an admission of the alleged conduct.

                                  14         SO ORDERED.

                                  15   Dated: September 3, 2021

                                  16

                                  17
                                                                                                  SUSAN VAN KEULEN
                                  18                                                              United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
